NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


CHRISTOPHER KYLE KEYS,                    )
DOC #R36280,                              )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D18-4425
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed November 22, 2019.

Appeal from the Circuit Court for
Pinellas County; Chris Helinger, Judge.

Howard L. Dimmig, II, Public Defender,
and Nicholas Martino, Special Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Cynthia Richards,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.



KELLY, LaROSE, and SALARIO, JJ., Concur.